DETAILED ACTION
This communication is in respond to applicant’s amendment filed on June 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2020 has been considered by the examiner.

Status of claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 06/17/2021, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant. 

Morse (US Pat. No. 8,959,437 B2) disclosed a method and system for personalizing user interface of audio rendering devices. The system implements a device that is configured to generate audio status messages, button interaction messages, and non-device operational messages associated with the predetermined theme and to play back the respective messages through the device's audio output circuitry.
Otto et al. (US PG-PUB No. 2015/0106394 A1) disclosed a method and system for automatically inserting descriptive voice-audio data such as information regarding the music to be steamed into media stream for rendering. The identification and generation of audio snippet for the media may be based on preferences associated with user account.
Chen et al. (US PG-PUB No. 2015/0293928 A1) disclosed a method and system for generating personalized video playlists, which enables a user to specify a preferred duration and user preferences with respect to specific categories, sources of video content, and/or keywords.
Maskatia et al. (US Pat. No. 9,614,878 B2) disclosed a method and system for providing supplemental information synchronized with a piece of media content being played and related to a current state of the piece of media content being played. 
Goodwin (US PG-PUB No. 2009/0307199 A1) disclosed a method and system for annotating a playlist of media files comprising receiving an input playlist comprising a plurality of media files, generating supplemental media files, such as user’s appointment information, weather, news, or information related 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “based on user profile data corresponding to a user identity associated with the user equipment, determining, by the network equipment, supplemental objects that are to be played between the media objects, wherein the determining comprises determining respective playback insertion frequencies of the supplemental objects and respective durations of the supplemental objects, wherein the supplemental objects comprise media files that are employable to be rendered during transitions between the media objects, and wherein the supplemental objects comprise an advertisement that was broadcast during a time period associated with a media object of the media objects”, within the claimed invention as a whole, as recited in claim 1, “....analyzing the playlist data and subscriber profile data associated with the subscriber identity to determine supplemental information, supplemental information frequency of insertion, and supplemental information duration for presentation to a subscriber device associated with the subscriber identity....selecting, based on input data that links different voice personalities to different categories of supplemental information, a voice personality for application to the supplemental information; and rendering, between media objects of the media objects, the supplemental information comprising rendering the supplemental information using voice information based on the voice personality”, as recited in claim 10, and “....based on user profile data representative of information associated with a user identity, determining supplemental objects, a supplemental object frequency, and a supplemental object duration, wherein the supplemental objects are to be played  between the media objects, ....selecting, based on the category of supplemental media objects and input data that links different voice personalities to different categories of supplemental media objects, a voice personality for application to a supplemental object of the supplemental objects, resulting in a selected voice personality; synthesizing an introduction of the supplemental object of the supplemental objects, wherein the 
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491